Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 27 August 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Philadelphia 27. de Agosto de 1793.

A mediados del mes proximo pasado llegò à nuestra Noticia, que en una Sociedad de Franceses Jacobines establecida privadamente en esta Ciudad, se havia Resuelto formar una Carta, ê imprimir porcion de exemplares de ella Reservadamente, y dirijirlos con algun Emisario à la Luisiana para su circulacion, con el fin de Revolver Aquella Provincia, y hacerla independente del Dominio del Rey nuestro Amo.
A consequencia hicimos las investigaciones Necesarias con la precaucion, que Requeria el caso, y por fruto de ellas, pudimos lograr una de las Circulares impresas la misma que tenemos la honrra de pasar à Manos de V. S. adjunta.
Lo hèmos dilatado tanto tiempo con la esperanza de averiguar su autor primitivo, y el Impresor de los exemplares, pero no haviendonos sido posible sacar en limpio bastante para afirmar estos puntos, no nos parece prudente Retardar Mas el Representar al Presidente de los Estados Unidos contra la Sociedad, autor de la Carta, è Impresor de los Exemplares, para que sirviendose dàr aquellas providencias que tubiese por mas acertadas à fin de descubrirlos, se les castigue conforme prescrivan las Leyes, y segun merece el delito de trazar, fomentar, è imprimir en un Pais Neutral, y Amigo de España, proyectos que se dirixen sin Reboso à Revolver y separar del Govierno una de sus Posesiones.
Al mismo tiempo se hace indispensable, (en vista de uno de los Capitulos de dicha Circular en que el Autor promete, que los Habitantes del  Oeste de estos Estados asistiràn, y protexeràn à los de la Luisiana, siempre que pongan en planta la Revolucion) que pidamos à V. S. nos Manifieste, si semejante oferta hà sido hecha con Conocimiento del Govierno de V. S., y sino, no dudamos que este tomarà igualmente las medidas para castigar el atrevimiento del Proponente en comprometer con tanta liberalidad à los Estados Unidos sin autoridad.
Suplicamos à V. S. informe al Presidente de los Estados unidos de todo el Contenido de esta Carta, y que se sìrba comunicarnos lo que Resolviese. Nos Repetimos à la obediencia de V. S. con el mas Respetuoso afecto, y verdadera estimacion con que nos Subscrivinos. Señor. Los mas obedtes, y mas humildes Servidores. Q. B. L. M.

Josef Ignacio de Viar
Josef de Jaudenes


editors’ translation

Our very dear Sir
Philadelphia 27 August 1793

In the middle of the last month there came to our attention the fact that in a society of French Jacobins privately established in this city it had been decided to compose a letter and secretly to print a certain number of copies of it, and to send it with some emissary to Louisiana for its circulation, for the purpose of stirring up that province and making it independent from the dominion of the King our Master.
Consequently, we have made the necessary investigations, with the precautions required by the case, and as a result of these, we managed to get our hands on one of the printed circulars, the very one we have the honor to transmit to your hands herewith.
We have delayed so long because we hoped to find out who the original author was, as well as the printer of the copies, but it has not been possible for us to clarify this matter sufficiently to make any firm statement on these questions, so we have not thought it prudent to delay any longer in making a representation to the President of the United States against the society that is the author of the letter and the printer of the copies, so that he may avail himself of such measures as he might regard most effective for discovering them, and they may be punished in accordance with the prescriptions of the law, and as is appropriate for the crime of plotting, fomenting, and printing in a country that is both neutral and a friend of Spain, projects that quite openly have as their object the stirring up of one of her possessions and separating it from the government.
At the same time, it is indispensable (in view of one of the chapters of said circular in which the author promises that the inhabitants of the western part of these States will assist and protect the people of Lousiana whenever they start the revolution) that we ask you to tell us whether such an offer has been made with the knowledge of your government, and if not, we do not doubt that your government will properly take measures to punish the daring of the man who has proposed, without any authority, to involve the United States so generously.
We beg you to inform the President of the United States of the entire contents of this letter, and that he be so kind as to communicate his decision to us. We  assure you again of our obedience and most respectful regard and true esteem, with which we subscribe ourselves Sir, Your most obedient and humble Servants. Respectfully yours,

Josef Ignacio de Viar
Josef de Jaudenes


